UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

FEB 2 0 2004

Alice D . Parker, Ed .D.
Assistant Superintendent
California Department of Education
721 Capitol Mall
Sacramento, California 94244
Dear Dr . Parker:
This is a response to your letter to Larry Ringer, Associate Division Director, Monitoring
and State Improvement Planning, requesting guidance from the Office of Special
Education Programs (OSEP) regarding an independent educational evaluation (IEE)
under 34 CFR §300 .502 of the regulations implementing the Individuals with Disabilities
Education Act (IDEA) . Specifically, you ask whether it is permissible for a public
agency to restrict a parent's choice of an IEE to only the evaluators on a list provided the
parent by the public agency and whether the public agency has the ultimate authority to
choose the evaluator .
The current IDEA regulations specify that the right of a parent to obtain an IEE is
triggered if the parent disagrees with an evaluation initiated by a public agency . See
§300.502(b)(1). The regulations also require that on request for an IEE, a public agency
must provide the parent information about where an IEE may be obtained, and the agency
criteria applicable for IEEs . 34 CFR §§300 .502(a)(2) and (e)(1). The public agency must
set criteria under which an IEE can be obtained at public expense, including the location
of the evaluation and the qualifications of the examiner, which must be the same as the
criteria the public agency uses when it initiates an evaluation, to the extent those criteria
are consistent with the parent's right to an IEE. 34 CFR §300 .502(e)(1) . Other than
establishing these criteria, a public agency may not impose conditions or timelines related
to a parent obtaining an TEE at public expense . See §300 .502(e)(2).
It is not inconsistent with IDEA for a district to publish a list of the names and addresses
of evaluators that meet agency criteria, including reasonable cost criteria . This can be an
effective way for agencies to inform parents of how and where they may obtain an IEE .
In order to ensure the parent's right to an independent evaluation, it is the parent, not the
district, who has the right to choose which evaluator on the list will conduct the IEE . We
recognize that it is difficult, particularly in a big district, to establish a list that includes
every qualified evaluator who meets the agency's criteria . Therefore, when enforcing
IEE criteria, the district must allow parents the opportunity to select an evaluator who is
not on the list but who meets the criteria set by the public agency .
In addition, when enforcing IEE criteria, the district must allow parents the opportunity to
demonstrate that unique circumstances justify the selection of an evaluator that does not
meet agency criteria . In some instances, the only person qualified to conduct the type of
400 MARYLAND AVE ., S .W., WASHINGTON, D .C . 20202
www.ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - Alice D . Parker, Ed.D.
evaluation needed by the child may be an evaluator who does not meet agency criteria.
For example, because children must be assessed in all areas related to the suspected
disability, there may be situations in which some children may need evaluations by an
evaluator who does not meet agency criteria . In such situations, the public agency must
ensure that the parent still has the right to the lEE at public expense and is informed
about where the evaluation(s) may be obtained .
Section 300 .502(b)(2) of the regulations states that "If a parent requests an independent
educational evaluation at public expense, the public agency must, without unnecessary
delay, either (i) initiate a hearing under §300 .507 to show that its evaluation is
appropriate; or (ii) ensure that an independent educational evaluation is provided at
public expense, unless the agency demonstrates in a hearing under §300.507 that the
evaluation obtained by the parent did not meet agency criteria ." Therefore, if a parent
elects to obtain an IEE by an evaluator not on the public agency's list of evaluators, the
public agency may initiate a due process hearing to demonstrate that the evaluation
obtained by the parent did not meet the public agency criteria applicable for IEEs or there
is no justification for selecting an evaluator that does not meet agency criteria . If the
public agency chooses not to initiate a due process hearing, it must ensure that the parent
is reimbursed for the evaluation .
At your request, we have reviewed the guidance provided by the California Department
of Education (CDE) . We recommend that CDE add to the guidance after the first
sentence that (1) the parent, not the district, has the right to choose which evaluator on the
list will conduct the IEE; and (2) when enforcing IEE criteria, the district must allow
parents the opportunity to select a qualified evaluator that meets agency criteria even if
that evaluator is not on the list of potential evaluators established by the district . In
addition, the district must allow parents the opportunity to demonstrate that unique
circumstances justify the selection of an evaluator that does not meet agency criteria . We
recommend revising the second sentence as follows : if a parent elects to obtain an IEE
by an evaluator not on the public agency's list of evaluators, and the public agency
believes the evaluator does not meet agency criteria or there is no justification for
selecting an evaluator that does not meet agency criteria, the district may file for due
process rather than pay for the IEE .
We hope that you find this explanation helpful . If you need further assistance, please call
Dale King at (202) 260-1156 .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs

